DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 03/28/2019. Claims 1-24 are pending and examined below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160302677 A1 (hereinafter referred to as “He”).
Regarding claim 1, He, a device for measuring heart rate and blood pressure, teaches a computer program product comprising a non-transitory, machine-readable medium storing instructions which, when executed by at least one programmable processor (paragraph [0255]-[0265]), caused at least one programmable processor to perform operations comprising:
receiving, at the at least one programmable processor, a photoplethysmographic (PPG) signal communicated by a PPG sensor of a wearable device worn by a subject (measures a PPG signal; paragraphs [0064]-[0066]; measured from a user’s wrist; paragraphs [0054]-[0055], [0059]);
determining a first heartbeat and a second heartbeat from a maximum gradient of the PPG-signal (detects a maximum slope (gradient); paragraphs [0070]-[0072]);

causing the heart rate to be transmitted to at least the wearable device (paragraph [0058], [0233]-[0235]).
Regarding claim 6, He teaches a computer program product comprising a non-transitory, machine-readable medium storing instructions which, when executed by at least one programmable processor (paragraphs [0255]-[0265]), caused at least one programmable processor to perform operations comprising:
receiving, at the at least one programmable processor, a photoplethysmographic (PPG) signal communicated by a PPG sensor of a wearable device worn by a subject (measures a PPG signal; paragraphs [0064]-[0066]; measured from a user’s wrist; paragraphs [0054]-[0055], [0059]);
determining a first PPG-signal peak and a second PPG-signal peak from at least a portion of the PPG-signal (paragraphs [0070]-[0072]);
determining a first heartbeat and a second heartbeat from the first PPG-signal peak and the second PPG-signal peak (paragraphs [0070]-[0072]);
determining a heart rate based on at least the first heartbeat and the second heartbeat (paragraphs [0070]-[0072]); and
causing the heart rate to be transmitted to at least the wearable device (paragraph [0058], [0233]-[0235]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 2-4, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over He as applied to claims 1 and 6 above, and further in view of US 20160361023 A1 (hereinafter referred to as “Martin”).
Regarding claim 2, He teaches wherein determining the first heartbeat further comprises utilizing the maximum gradient, at least two other data points from a gradient of the PPG-signal (paragraphs [0070]-[0072]), but does not explicitly teach a mathematical method.
However, Martin teaches using a mathematical method, specifically spline interpolation, on the maximum gradient (paragraphs [0039], [0044]; Figures 4A-B). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He, to use spline interpolation, as taught by Martin, because this allows for processing of even poor signals (paragraph [0042]-[0044]).
 Regarding claim 3, He, in view of Martin, teaches wherein the two other data points comprise a first PPG gradient and a second PPG gradient (paragraphs [0055], [0070]-[0072]; as taught by He).
Regarding claim 4, He, in view of Martin, teaches wherein the mathematical method comprises spline interpolation (paragraphs [0039], [0044]; Figures 4A-B; as taught by Martin).
Regarding claim 7, He teaches wherein determining the first heartbeat further comprises utilizing the first PPG-signal peak, at least two other data points from the PPG-signal (paragraphs [0070]-[0071]), but does not explicitly teach a mathematical method.
However, Martin teaches using a mathematical method, specifically spline interpolation, on the maximum gradient (paragraphs [0039], [0044]; Figures 4A-B). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention 
Regarding claim 9, He, in view of Martin, teaches wherein the mathematical method comprises spline interpolation (paragraphs [0039], [0044]; Figures 4A-B; as taught by Martin).

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over He, in view of Martin, as applied to claims 2 and 7 above, and further in view of US 20170332942 A1 (hereinafter referred to as “Pflugh”).
Regarding claim 5, He, in view of Martin, teaches determining two other data points and implement a mathematical method but does not explicitly teach using state based sequence detector.
Pflugh teaches using a state based sequence detector (paragraph [0130]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He, in view of Martin, to use a state based sequence detector, as taught by Pflugh, because doing so provides a means for data acquisition.
Regarding claim 10, He, in view of Martin, teaches determining two other data points and implement a mathematical method but does not explicitly teach using state based sequence detector.
Pflugh teaches using a state based sequence detector (paragraph [0130]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He, in view of Martin, to use a state based sequence detector, as taught by Pflugh, because doing so provides a means for data acquisition.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over He, in view of Martin, as applied to claim 7 above, and further in view of US 20170105682 A1 (hereinafter referred to as “MacDonald”).
Regarding claim 8, He, in view of Martin, does not explicitly teach wherein the two other data points from the PPG-signal are a positive-going zero crossing and a negative-going zero crossing nearest the PPG-signal peak.
However, MacDonald, a heart rate monitor, teaches wherein the two other data points from the PPG-signal are a positive-going zero crossing and a negative-going zero crossing nearest the PPG-signal peak (paragraph [0020], [0054]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He, in view of Martin, to use positive going zero crossing and negative going zero crossings, as taught by MacDonald, because doing so indicates heart beat timings (paragraph [0054]; as taught by MacDonald).

Claims 11, 13-15, 20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of US 20150351646 A1 (hereinafter referred to as “Cervini”).
Regarding claim 11, He teaches a computer program product comprising a non-transitory, machine-readable medium storing instructions which, when executed by at least one programmable processor (paragraphs [0255]-[0265]), caused at least one programmable processor to perform operations comprising:
receiving, at the at least one programmable processor, a photoplethysmographic (PPG) signal communicated by a PPG sensor of a wearable device worn by a subject (measures a PPG signal; paragraphs [0064]-[0066]; measured from a user’s wrist; paragraphs [0054]-[0055], [0059]);
processing at least a portion of the PPG-signal through a frequency band filter to create a outputs corresponding to a heartbeat interval range (paragraph [0064]-[0065]);
utilizing an indicated band output to determine a first heartbeat and a second heartbeat (paragraph [0064]-[0065], [0070]-[0071]);

causing the heart rate to be transmitted to at least the wearable device (paragraph [0058], [0233]-[0235]).
Though He teaches using a filter, He does not explicitly teach processing at least a portion of the PPG-signal through a plurality of frequency band filters to create a plurality of band outputs corresponding to a plurality of heartbeat interval ranges.
However, Cervini, a method and apparatus for estimating heart rate, teaches using a plurality of filters to create a plurality of bands (paragraphs [0065]-[0075]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He, to use a plurality of filters, as taught by Cervini, because doing so refines the signal and eliminates unwanted noise.
Regarding claim 13, He, in view of Cervini, teaches wherein a bandwidth of at least one of the plurality of frequency band filters is chosen to prevent inclusion of two or more successive harmonics of the PPG-signal (paragraphs [0065]-[0075]; as taught by Cervini).
Regarding claim 14, He, in view of Cervini, teaches wherein processing the portion of the PPG-signal through the plurality of frequency band filters further comprises utilizing a plurality of successively increasing semi-dyadic cascade of low-pass/high-pass separations (teaches using cascade filters; paragraphs [0065]-[0075]; as taught by Cervini).
Regarding claim 15, He, in view of Cervini, teaches further comprising determining a plurality of amplitudes for the plurality of band outputs and determining a largest amplitude band output among the plurality of band outputs (paragraph [0070]-[0071]; as taught by He),
wherein the indicated band output corresponds to the largest amplitude band output (paragraphs [0070]-[0071]; as taught by He).
Regarding claim 20, He, in view of Cervini, teaches the operations further comprising:

utilizing the second largest amplitude band output to determine an anticipated heartbeat (paragraph [0070]-[0071]; as taught by He).
Regarding claim 24, He, in view of Cervini, teaches the operations further comprising utilizing the first anticipated heartbeat in determining the heart rate when the indicated band output changes, to provide faster heart rate tracking and transmission to the wearable device (paragraphs [0070]-[0073]; as taught by He).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over He, in view of Cervini, as applied to claim 11 above, and further in view of US 20170258342 A1 (hereinafter referred to as “Ukil”).
Regarding claim 12, He, in view of Cervini, teaches detecting arrhythmia based on heart rate intervals (paragraphs [0070]-[0073]; as taught by He), but does not explicitly teach wherein the plurality of heartbeat interval ranges correspond to at least a normal range, a tachycardia range, and a bradycardia range.
However, Ukil, a system and method for detecting arrhythmia using a PPG signal, teaches the plurality of heartbeat interval ranges correspond to at least a normal range, a tachycardia range, and a bradycardia range (paragraph [0022], [0029]-[0036]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He, in view of Cervini, to measure for tachycardia and bradycardia, as taught by Ukil, because doing so provides a means for determining the type of arrhythmia.

Claim 16, 19, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over He, in view of Cervini, as applied to claim 15 above, and further in view of Martin.
Regarding claim 16, He, in view of Cervini, teaches wherein determining the first heartbeat further comprises utilizing the first PPG-signal peak, at least two other data points from the PPG-signal (paragraphs [0070]-[0071]; as taught by He), but does not explicitly teach a mathematical method.
However, Martin teaches using a mathematical method, specifically spline interpolation, on the maximum gradient (paragraphs [0039], [0044]; Figures 4A-B). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He, to use spline interpolation, as taught by Martin, because this allows for processing of even poor signals (paragraph [0042]-[0044]).
Regarding claim 19, He, in view of Cervini and Martin, teaches wherein the mathematical method comprises spline interpolation (paragraphs [0039], [0044]; Figures 4A-B; as taught by Martin).
Regarding claim 21, He, in view of Cervini, teaches wherein determining the anticipated heartbeat comprises:
determining a PPG-signal peak of the second largest amplitude band output (paragraph [0070]-[0071]; as taught by He); and
determining the anticipated heartbeat utilizing the PPG-signal peak of the second largest amplitude band output (paragraph [0070]-[0071]; as taught by He), at least two other data points from the second largest amplitude band output (paragraph [0070]-[0071]; as taught by He), but does not teach a mathematical method.
Martin teaches using a mathematical method, specifically spline interpolation, on the maximum gradient (paragraphs [0039], [0044]; Figures 4A-B). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He, to use spline interpolation, as taught by Martin, because this allows for processing of even poor signals (paragraph [0042]-[0044]).
Regarding claim 23, He, in view of Cervini and Martin, teaches wherein the mathematical method comprises spline interpolation (paragraphs [0039], [0044]; Figures 4A-B; as taught by Martin).

Claims 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over He, in view of Cervini and Martin, as applied to claim 16 above, and further in view of MacDonald.
Regarding claim 17, He, in view of Cervini and Martin, does not explicitly teach wherein the two other data points from the PPG-signal are a positive-going zero crossing and a negative-going zero crossing nearest the PPG-signal peak.
However, MacDonald, a heart rate monitor, teaches wherein the two other data points from the PPG-signal are a positive-going zero crossing and a negative-going zero crossing nearest the PPG-signal peak (paragraph [0020], [0054]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He, in view of Cervini and Martin, to use positive going zero crossing and negative going zero crossings, as taught by MacDonald, because doing so indicates heart beat timings (paragraph [0054]; as taught by MacDonald).
Regarding claim 22, He, in view of Cervini and Martin, does not explicitly teach wherein the two other data points from the PPG-signal are a positive-going zero crossing and a negative-going zero crossing nearest the PPG-signal peak.
However, MacDonald, a heart rate monitor, teaches wherein the two other data points from the PPG-signal are a positive-going zero crossing and a negative-going zero crossing nearest the PPG-signal peak (paragraph [0020], [0054]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He, in view of Cervini and Martin, to use positive going zero crossing and negative .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over He, in view of Cervini and Martin, as applied to claim 16 above, and further in view of Plfugh.
Regarding claim 18, He, in view of Cervini and Martin, teaches determining two other data points and implement a mathematical method but does not explicitly teach using state based sequence detector.
Pflugh teaches using a state based sequence detector (paragraph [0130]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He, in view of Cervini and Martin, to use a state based sequence detector, as taught by Pflugh, because doing so provides a means for data acquisition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791